   Case 2:20-cv-20387-JMV Document 7 Filed 07/29/21 Page 1 of 2 PageID: 205




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
VICTOR CODY,                                   :
                                               :
                       Petitioner,             :                     Civil Action No.
                                               :                     20-20387 (JMV)
                       v.                      :
                                               :                 OPINION & ORDER
CINDY SWEENEY, et al.,                         :
                                               :
                       Respondents.            :
                                               :

        Before the Court is Petitioner’s amended motion seeking a stay and abeyance of this matter

while he pursues unexhausted claims in state court through his first post-conviction relief (“PCR”)

petition. (D.E. 6.) In an earlier Order, the Court directed Petitioner to submit a more detailed

Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254 and motion to stay, as his earlier

submissions were almost entirely blank. (D.E. 4.) Petitioner has since complied with that Order.

(D.E. 5, 6.)

        To merit a stay, Petitioner must establish: (1) that he has good cause for his failure to raise

the additional claims before; (2) that the additional claims have factual and legal merit; and (3)

that he is not engaging in intentional dilatory litigation tactics. Rhines v. Weber, 544 U.S. 269,

277–78 (2005).

        Petitioner’s unexhausted claims in his first PCR petition are of the ordinary ineffective

assistance of trial counsel variety. Due to a delay in the filing of his PCR petition for certification

before the Supreme Court of New Jersey, he filed his initial § 2254 petition as a protective petition,
   Case 2:20-cv-20387-JMV Document 7 Filed 07/29/21 Page 2 of 2 PageID: 206




in order to preserve his one-year limitations period under the Antiterrorism and Effective Death

Penalty Act. (D.E. 6-1.)

          As a result, the Court finds that Petitioner demonstrates “good cause” under Rhines to issue

a stay. See, e.g., Darden v. Sobina, 477 F. App’x 912, 918 (3d Cir. 2012) (finding that it is prudent

to file a protective § 2254 petition while pursuing state collateral relief). Further, the Court finds

that the claims are not “plainly meritless,” and that it does not appear that Petitioner is engaging

in dilatory litigation tactics. See Rhines, 544 U.S. at 277–78. Consequently, the Court concludes

that Petitioner has met his burden under Rhines and will grant his request to stay this matter. The

Court does not, however, make any finding as to the timeliness of Petitioner’s initial § 2254

petition. Accordingly,

          IT IS, on this 29th day of July 2021,

          ORDERED that Petitioner’s motion to stay this matter, (D.E. 6.), is GRANTED; and it is

further

          ORDERED that the Clerk of the Court shall STAY and ADMINISTRATIVELY

TERMINATE this matter until Petitioner has exhausted the claims in his first PCR petition; and it

is further

          ORDERED that within thirty (30) days of exhausting his claims, i.e., after a final decision

from the Supreme Court of New Jersey, Petitioner may request that this Court reopen this matter

and lift the stay; and it is further

          ORDERED that the Clerk of the Court shall serve a copy of this Opinion and Order on

Petitioner by regular mail.

                                                                                            __
                                                               JOHN MICHAEL VAZQUEZ
                                                               United States District Judge



                                                   2
